DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant amendment filed on 04/27/2022. Pending claims are claims 1-8 and 16-20. No changes has been made to the pending claims. Claims 1-8 and 16-20 remain pending. Claims 1-5, 7 and 16-20 are rejected and claims 6 and 8 are objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20190306489 A1, hereinafter “Cheng”) in view of Siddiqui et al. (US 20160012567 A1, hereinafter “Siddiqui”).

Regarding claim 1. (Original) Cheng discloses a method comprising: 
projecting, at an illuminator of an electronic device, an illumination pattern into an environment of the electronic device ([0032]-[0033]; Figure 2; “[0032] FIG. 2 illustrates an example scenario 200 of active stereo matching in accordance with an implementation of the present disclosure. In scenario 200, active stereo matching may be performed using two cameras and one IR projector. Each of the two cameras may be an IR camera, RGB-IR camera, RGB-DB camera, mono-IR camera or mono-DB camera.”, “[0033] In operation, the IR projector may emit or otherwise project a structured IR light toward a scene, and each of the two cameras may capture a respective image of the scene (e.g., a left camera capturing a left image of the scene and a right camera capturing a right image of the scene). As shown in FIG. 2, active stereo matching may be performed on a given pixel or patch of pixels within a specified or predefined window in the left image and a corresponding pixel or patch of pixels within a specified or predefined window in the right image. A result of the active stereo matching may be used for generation of a depth map.”); 
capturing a first image of the environment from a first camera of an infrared stereo camera pair and a second image of the environment from a second camera of the infrared stereo camera pair ([0032]-[0033]; Figures 1 and 2; “[0032] FIG. 2 illustrates an example scenario 200 of active stereo matching in accordance with an implementation of the present disclosure. In scenario 200, active stereo matching may be performed using two cameras and one IR projector. Each of the two cameras may be an IR camera, RGB-IR camera, RGB-DB camera, mono-IR camera or mono-DB camera.”, “[0033] In operation, the IR projector may emit or otherwise project a structured IR light toward a scene, and each of the two cameras may capture a respective image of the scene (e.g., a left camera capturing a left image of the scene and a right camera capturing a right image of the scene). As shown in FIG. 2, active stereo matching may be performed on a given pixel or patch of pixels within a specified or predefined window in the left image and a corresponding pixel or patch of pixels within a specified or predefined window in the right image. A result of the active stereo matching may be used for generation of a depth map.”); 
matching patches of the first [0033]; Figure 2; “[0033] In operation, the IR projector may emit or otherwise project a structured IR light toward a scene, and each of the two cameras may capture a respective image of the scene (e.g., a left camera capturing a left image of the scene and a right camera capturing a right image of the scene). As shown in FIG. 2, active stereo matching may be performed on a given pixel or patch of pixels within a specified or predefined window in the left image and a corresponding pixel or patch of pixels within a specified or predefined window in the right image. A result of the active stereo matching may be used for generation of a depth map.”).
Cheng failed to disclose downsampling the first image to generate a first reduced-resolution image and downsampling the second image to generate a second reduced-resolution image; 
matching patches of the first reduced-resolution image to patches of the second reduced-resolution image to generate a first coarse depth map of the environment, wherein each patch comprises at least one pixel; 
upsampling the first coarse depth map to a resolution of the first image to generate a first full resolution depth map; and 
employing the first full resolution depth map to support computer vision functionality at the electronic device.
However, Siddiqui in the same field endeavor, shows downsampling the first image to generate a first reduced-resolution image and downsampling the second image to generate a second reduced-resolution image (0062; Figure 10; “[0062] At block 1010, the method includes downsampling a first reference image and a second reference image from a first resolution to a second resolution, where the first resolution is higher than the second resolution, the first image and the second image comprising a stereo image pair. For example, the method may receive a first reference image and a second reference image from two digital image capture devices, such as two digital cameras built into a single device. These images may be captured simultaneously, and may show the same scene but from slightly different angles. Accordingly, these images may be referred to as a stereo image pair, because together these two images may allow a three-dimensional view of a given scene, in a manner similar to how two eyes may be used to provide three-dimensional information such as depth information. In some aspects, the reference images may be received at a high resolution, and may be downsampled to a resolution which is, for example, one-quarter or one-sixteenth the number of pixels of the original resolution. Thus, the second resolution may contain less than one-fourth as many pixels as the first resolution. For example, the second resolution may contain one-fourth or one-sixteenth as many pixels as the first resolution (representing either half as many or one-quarter as many pixels in each of the x- and y-directions). For example, if the received images are 640×480, they may be downsampled to 320×240 or 160×120. In some aspects, other downsampling sizes may also be used. The method may use this downsampling ratio to control the tradeoff between execution time of the method and depth resolution of background objects. In some aspects, the means for downsampling may include a processor.”); 
matching patches of the first reduced-resolution image to patches of the second reduced-resolution image to generate a first coarse depth map of the environment, wherein each patch comprises at least one pixel (0064; Figure 10; “[0064] At block 1020, the method includes generating a depth map at the second resolution based on global minimization techniques, using the downsampled first reference image and the downsampled second reference image. For example, a number of different global techniques may be used to generate a depth map. These techniques, generally, may use the entire image and may attempt to minimize an energy component to create the depth map. These methods may be run iteratively, such that each iteration creates a larger version of the depth map. Accordingly, generating a depth map may include using an iterative process on progressively larger images in order to generate a depth map using global minimization. For example, generating a depth map may be done by minimizing an energy function, as described above with regards to Eqn. 1. Generally, execution time may be proportional to the number of pixels an in image. Thus, execution time and memory requirements for low-resolution images may be relatively small. In some aspects, the means for generating a depth map may include a processor.”); 
upsampling the first coarse depth map to a resolution of the first image to generate a first full resolution depth map (0065; Figure 10; “[0065] At block 1030, the method includes upsampling the depth map from the second resolution to the first resolution. For example, this upsampling may be done using bilinear interpolation. The result of such an upsampling will be a depth map that is blurry, and with some aliasing artifacts on the contours of various objects. In some aspects, the means for upsampling may include a processor. In some aspects, the means for using bilinear interpolation may include a processor.”); and 
employing the first full resolution depth map to support computer vision functionality at the electronic device (0066; Figure 10; “[0066] At block 1040, the method uses a guided filter to align contours of the upsampled depth map to contours of the first reference image. For example, this filter may increase the sharpness of the edges of the upsampled depth map based on the edges and contours of the first reference image. In some aspects, this may result in a final depth map which has a high resolution, with accurate depths for foreground objects, crisp edges, and has little or no aliasing artifacts. In some aspects, the means for using a guided filter map include a processor.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to combine the teachings of stereo depth estimation methods of Siddiqui in to the visual depth sensing method of Cheng in order to minimize the cost of generating depth map in efficient and effective ways as well as to yield a predictable result. 

Regarding claim 3. (Original) Cheng in view of Siddiqui shows the method of claim 1 as shown above. 
Siddiqui further shows the method of claim 1, further comprising determining an error of the first full resolution depth map based on matching patches of the first full resolution depth map to patches of the first image based on color (0045; “[0045] At block 205, the method uses global minimization to obtain an accurate disparity map at low resolution. For example, global minimization techniques may include using an error-minimizing equation such as Equation 1. These equations may be used recursively, as in illustration 100, in order to generate progressively higher-resolution disparity maps. However, unlike in illustration 100, here, the global minimization technique may be used only to generate a low-resolution disparity map, such as stopping the technique after generating depth map 110b or 110c. For example, the disparity map generated by global minimization may be one half the size of the desired disparity map. In some aspects, the disparity map may also be another size relative to a desired high-resolution disparity map, such as one-quarter the size, one-eighth the size, or another size. In some aspects, the means for using global minimization may include a processor.”).
The motivation used on the rejection of claim 1 to combine the Siddiqui prior art into the Cheng prior art still applies to the rejection of claim 3.

Regarding claim 4. (Original) Claim 4 recites similar features as the limitation of claim 1. While claim 1 was discusses the first of the two stereo images (right or left), claim 4 discusses the second of the two stereo images (left or right). Therefore, claim 4 is rejected for the same reasoning of obviousness as used to claim 1.
The motivation used on the rejection of claim 1 to combine the Siddiqui prior art into the Cheng prior art still applies to the rejection of claim 4.

Regarding claim 5. (Original) Claim 5 recites similar features as the limitation of claim 3. While claim 3 was discusses the first of the two stereo images (right or left), claim 5 discusses the second of the two stereo images (left or right). Therefore, claim 5 is rejected for the same reasoning of obviousness as used to claim 3. 
The motivation used on the rejection of claim 1 to combine the Siddiqui prior art into the Cheng prior art still applies to the rejection of claim 5.
Regarding claim 7. (Original) Cheng in view of Siddiqui shows the method of claim 1 as shown above. 
Siddiqui further shows the method of claim 1, further comprising adding details from the first image to the first full resolution depth map (0067; Figure 10).
The motivation used on the rejection of claim 1 to combine the Siddiqui prior art into the Cheng prior art still applies to the rejection of claim 7.

Regarding claims 16 and 18-20. (Original) Device claims 16 and 18-20 are drawn to the device corresponding to the method of using same as claimed in claims 1 and 3-5. Therefore, device claims 16 and 18-20 correspond to method claims 1 and 3-5 and are rejected for the same reasons of obviousness as used above.


Allowable Subject Matter
Claims 2, 6, 8 and 17. (Original) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. Applicant argued the present application was filed September 24, 2019, claiming the benefit of U.S. Provisional Patent Application Nos. 62/740,072 and 62/736,628 filed on October 20, 2019 and September 26, 2018 respectively. The prior art of record Cheng (US 2019/0306489 A1) was filed March 20, 2019 claiming the benefit of U.S. Provisional Patent Application Nos. 62/651,330 and 62/651,813 filed on April 2, 2018 and April 3, 2018 respectively. Applicant mainly argued (see page 7, end of first paragraph) that “the Applicant respectfully notes that the Cheng Provisionals fail to fairly teach or suggest the concept of matching patches of pixels in different images, let alone ‘matching patches of the first reduced-resolution image to patches of the second reduced image.” Examiner kindly disagrees. The Cheng U.S. Provisional Patent Application Nos. 62/651,330 filed on April 2, 2018 discusses the active stereo matching to the pixels or patches in the entire document (attached with this office action for convenience). Therefore, Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive as Cheng does qualify as prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “one of ordinary skilled in the art would not look to Siddiqui in an attempt to improve aspects of Cheng, as there would be no expectation of success in combining a ‘local’ method like Cheng with aspects of a ‘global’ method of Siddiqui.”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments, see pages 10, filed 04/27/2022, with respect to Claims 2 and 17 have been fully considered and are persuasive.  The rejection of claims 2 and 17 has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US 10897558 B1): teaches generating coarse depth map and up sampling the coarse depth map to output up-scaled depth map.
LIU et al. (US 20170127039 A1) hereinafter “Liu”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/     Supervisory Patent Examiner, Art Unit 2482